 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    RANDY BUCHANAN and DONNA
      BUCHANAN, individuals,                      NO. 4:19-CV-5209-TOR
 8
                                Plaintiffs,
 9
            v.                                    ORDER GRANTING STIPULATED
10                                                MOTIONS
      SIMPLOT FEEDERS, LLC, an Idaho
11    limited liability company; and
      TYSON FRESH MEATS, INC., a
12    Delaware corporation; and IBP, INC.,
      a Delaware corporation,
13
                                Defendants.
14

15         BEFORE THE COURT is the Parties’ Stipulated Motion for Protective

16   Order (ECF No. 24), Stipulated Motion to Dismiss Defendant IBP, Inc. (ECF No.

17   25), and Joint [Motion] Stipulation and [Proposed] Federal Rule of Evidence

18   502(d) Order (ECF No. 27). The Motions were submitted for consideration

19   without oral argument. The Court has reviewed the record and files herein, and is

20




        ORDER GRANTING STIPULATED MOTIONS ~ 1
 1   fully informed. Pursuant to the Parties’ stipulations, the Motions (ECF Nos. 24;

 2   25; 27) are granted.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         1. The Parties’ Stipulated Motion for Protective Order (ECF No. 24) is

 5            GRANTED. The terms of the Protective Order are found at ECF No.

 6            24-1 and are fully incorporated herein by this reference.

 7         2. The Parties’ Stipulated Motion to Dismiss Defendant IBP, Inc. (ECF No.

 8            25) is GRANTED. Defendant IPB, Inc., is dismissed with prejudice

 9            from the action, each party to pay its own attorney’s fees and costs.

10         3. The Parties’ Joint [Motion] Stipulation and [Proposed] Federal Rule of

11            Evidence 502(d) Order (ECF No. 27) is GRANTED. The terms of the

12            Federal Rule of Evidence 502(d) Order found at ECF No. 27 are fully

13            incorporated herein by this reference.

14         The District Court Executive is directed to enter this Order, furnish copies to

15   counsel, and terminate Defendant IBP, Inc., from the docket.

16         DATED January 13, 2020.

17

18                                  THOMAS O. RICE
                             Chief United States District Judge
19

20




        ORDER GRANTING STIPULATED MOTIONS ~ 2
